Citation Nr: 1226065	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  12-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a hearing loss    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 


FINDING OF FACT

In a July 2012 statement, prior to promulgation of a decision in the claim of entitlement to service connection for a hearing loss, the Veteran, through his representative, wrote that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202 , 20.204(b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b). 

In a July 2012 letter, the Veteran, through his representative, wrote that he wished to withdraw his appeal to the denial of entitlement to service connection for a hearing loss.  In light of that fact, there remains no allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal to the denial of entitlement to service connection for a hearing loss is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


